DETAILED ACTION

This Office action is responsive to the amendment filed 09/01/2022.  Claims 1-20 are present for examination.

The amendment filed 09/01/2022 is objected to under 35 U.S.C. section 132 because it introduces new matter into the specification.  35 U.S.C. section 132 states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claims 1, 10 and 15 now recites “executing, by the data connector component a scan request from the client device, a scanner”, “in response to determining that a subsequent scan is to be performed for a second snapshot”, “comparing the first snapshot and the second snapshot” and “executing the scanner to scan a first set of objects storing the set of modified files and skip scanning a second set of objects storing the set of unmodified files.”

Applicant is required to cancel the new matter in the response to this Office action.

3.	The drawings are objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the newly added claim features must be shown: “executing, by the data connector component a scan request from the client device, a scanner to scan…within the objects”, “in response to determining that a subsequent scan is to be performed for a second snapshot”, “comparing the first snapshot and the second snapshot to identify a set of modified files” and “executing the scanner to scan a first set of objects storing the set of modified files and skip scanning a second set of objects storing the set of unmodified files”
No new matter should be entered.
	Applicant must notify the Examiner of any/all presently claimed features that are conventional in nature and the reason why each individual claim feature need not be illustrated in accordance with 37 CFR 1.83.
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d). 

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. section 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Komatsu et al. (2021/0406216).
1. 	A method comprising:
instantiating a data connector component as a container (corresponds to container 108) for processing data requests associated with backup data (corresponds to “snapshots”, discussed throughout) stored within an object store (corresponds to object store 116, see Fig. 1), wherein the data requests are read-only (corresponds to “credentials…to facilitate…reading from the object store 11”, see [0039]; “volume 114 may be a read only volume”, [0145]); 
evaluating, by the data connector component, the object store to identify snapshots stored as the backup data within objects of the object store according to an object format (corresponds to “object store 116 may be a cloud bucket or other type of cloud-based object store”, see [0029]; “any type of data (e.g., a file, a directory, and image, a storage virtual machine, a logical unit number (LUN), application data, backup data, metadata, database data, virtual machine disk, et)”, see [0029]); and 
providing, by the data connector component, a client device with access to the backup data of the snapshots (“The object file system is able to represent snapshots in the object store, and provides the ability to access snapshot data universally for whomever has access to an object format of the object file system”, see [0029]).
Independent claims 10 and 15 define embodiments similar in scope to the embodiment of claim 1 and is rejected accordingly.
The remaining dependent claim features are expressly or inherently found in the applied art.  For example, the claimed “instantiated…container on-demand” corresponds to “mounted on-demand”, see [0029].  The claimed “restore operation…” corresponds to “restore” or “restoration” discussed throughout Komatsu.  The claimed “namespace” can correspond to “logical space”, see [0142].  The claimed “files…within a snapshot…modified” corresponds to “update”, “updates”, “updated”, “changes”, see throughout Komatsu.
	
6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Dhamdhere (US 2019/0065323).
1. 	A method comprising: 
instantiating a data connector component as a container (corresponds to “container” or “container clusters”, see throughout Dhamdhere, Figs 1 and 2) for processing data requests associated with backup data (corresponds to “snapshots”, “point-in-time copy”, discussed throughout Dhamdhere) stored within an object store (corresponds to “storage system”, “snapshot volume”); 
evaluating, by the data connector component, the object store to identify snapshots stored as the backup data within objects of the object store according to an object format (corresponds to “snapshot objects”, see throughout Dhamdhere); and 
providing, by the data connector component, a client device with access to the backup data of the snapshots (corresponds to “server” or “API”, see throughout);
executing, by the data connector component in response to a scan request from the client device, a scanner to scan a first snapshot backed up to the object store within the objects; and
in response to determining that a subsequent scan is to be performed for a second snapshot backed up to the object store and created subsequent the first snapshot;
comparing the first snapshot and the second snapshot to identify a set of modified files in the second snapshot that were modified since creation of the first snapshot and a set of unmodified files in the second snapshot that were not modified since the creation of the first snapshot; and
executing the scanner to scan a first set of objects storing the set of modified files and skip scanning a second set of objects storing the set of unmodified files within the second snapshot.

Independent claims 10 and 15 define embodiments similar in scope to the embodiment of claim 1 and is rejected accordingly.
The remaining dependent claim features are expressly or inherently found in the applied art. 

7.	Applicant's arguments filed 09/01/2022 have been fully considered but they are not deemed to be persuasive.
	In the Remarks, Applicant states:
Komatsu and the instant application were commonly owned as of the effective filing data of the instant application, and thus Komatsu is not prior art
	However, in accordance with MPEP 2154.02(c), which covers 102(b)(c) exceptions for common ownership, the acceptable language to overcome the rejection is:
the subject matter disclosed and the claimed invention, not later than the filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person
 
	The rejection over Komatsu above is maintained until such time as the appropriate statement is received and the new matter issue is resolved.  It is noted, Komatsu teaches a scanner as found in the present claims.
	With regard to the rejection over Dhamdhere above, the rejection is maintained until such time the meets and bounds of claims can be sufficiently determined to apply a reference appropriately.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. section 1.136(a).  

9.	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Any response to this final action should be mailed to:
Box AF
Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or Draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A LANE whose telephone number is 571 272-4208.  The examiner can normally be reached on M-F 6:30am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139